Citation Nr: 0920217	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  In November 2006, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

In February 2006, the Veteran testified at a hearing before 
the undersigned, via video-conference.  A transcript of the 
hearing is associated with the claims file.


FINDING OF FACT

GERD was not present in service, nor shown to be causally or 
etiologically related to any disease, incident, or injury in 
service.


CONCLUSION OF LAW

GERD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in January 2004, prior to the initial 
unfavorable AOJ decision issued in May 2004.  An additional 
letter was sent in November 2006.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in January 2004 informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing her 
claims, and her and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, the November 2006 letter 
provided proper notice as to disability ratings and effective 
dates.  The Board acknowledges the defective timing of this 
notice, but finds no prejudice to the Veteran as a result.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's service connection claim, any 
questions as to the assignment of a disability rating and 
effective date are rendered moot.  Therefore, the Board finds 
that the Veteran was provided with all necessary notice under 
VCAA prior to the initial adjudication of her claim. 
Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private medical records, and the 
report of an April 2004 VA examination were reviewed by both 
the AOJ and the Board in connection with adjudication of the 
claim. 

The Board observes that, at her hearing, the Veteran 
discussed treatment immediately post-service at Fitzsimmons 
Army Hospital, which has since been closed and assumed by a 
private hospital.  A request to the National Personnel 
Records Center yielded a negative response.  As a result, the 
Veteran was requested to submit a complete VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
these records, including name and address of the facility.  
The Board notes that the Veteran returned the form signed, 
but lacking in any identifying information with respect to 
the records she was requesting VA to obtain.  As the Court 
stated in Wood v. Derwinski, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 
Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 
517 (1996).  The Veteran was specifically asked for certain 
information with respect to these records, and she failed to 
provide that information.  Therefore, in the present case, 
the Board determines that VA is not obligated to make further 
efforts to obtain these records.  As such, the Board finds 
that VA satisfied its duty to assist the Veteran in 
attempting to obtain available, relevant records.

With regard to the VA examination, the Board observes that 
the examiner was not requested to provide an opinion as to 
etiology of the Veteran's GERD.  However, the Board 
determines that obtaining a medical opinion is not necessary.  
Any current medical opinion linking such disability to the 
Veteran's military service would necessarily be based upon 
the unsubstantiated history provided by the Veteran decades 
following her discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
GERD in service or in the years immediately following 
service, there is no competent basis upon which to conclude 
that the Veteran's current disability is related to service.  
Thus, the Board concludes that an opinion is not necessary as 
there is sufficient medical evidence upon which the Board may 
base its decision.

Nevertheless, the Board notes that, once VA undertakes the 
effort to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the 
Board observes that the January 2004 and November 2006 VCAA 
letters advised the Veteran that VA would assist him by 
providing a medical examination or getting a medical opinion 
if VA decides it is necessary to make a decision on her 
claim.  The Board finds, therefore, that the Veteran was 
aware that an opinion would be obtained only if it was 
necessary, which, as discussed above, it was not.  Hence, the 
Board determines VA has also met its duty to assist 
obligations in terms of providing the Veteran with a VA 
examination.   

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The Veteran contends that her GERD was present in service and 
has continued since that time.  Therefore, she contends that 
she is entitled to service connection for GERD.

Initially, the Board notes that the Veteran has a current 
diagnosis of a gastrointestinal disorder.  GERD is reported 
in VA and private treatment records, as is a diagnosis of 
laryngopharyngeal reflux (LPR).  Thus, the Veteran has a 
current diagnosis of GERD for which service connection may be 
considered.  
Additionally, service treatment records contain discrete 
references to gastrointestinal disorders.  Complaints of 
nausea and vomiting were noted along with headaches in August 
1986.  In April 1991, the Veteran was treated for viral 
gastroenteritis, for which she was prescribed Imodium.  Later 
that year, in December, she had complaints of laryngitis that 
was diagnosed with bronchitis without comment as to 
gastroenterological symptoms.  The Veteran's service 
treatment records are silent as to diagnosis or treatment for 
GERD and her October 1991 service separation examination was 
negative for complaint or diagnosis related to a 
gastrointestinal disorder.  

Moreover, no competent medical evidence relates the Veteran's 
current GERD to her military service.  The Board notes that 
post-service treatment records first reflect a diagnosis of 
abdominal pain in April 1998, and an August 2002 VA treatment 
record reports that the Veteran had GERD and was being 
restarted on Zantac.  However, in October 2000, a review of 
systems reports her medical history was negative for reflux.  
Based on the above, the Veteran was apparently first 
diagnosed with GERD after October 2000, almost seven years 
after service discharge.  The lapse in time between service 
and the first complaints and diagnoses weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

Additionally, no medical professional has suggested that 
there is a connection between the Veteran's GERD and her 
military service.  The Board notes the Veteran's own 
statements in support of her claim.  Laypersons are competent 
to speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Moreover, the Board observes that the 
Veteran's lymph node surgery was conducted in March 1987, and 
service treatment records do not reveal any gastrointestinal 
complaints secondary to the surgery, and the first documented 
complaint of any gastrointestinal disorder is in April 1991.  
Thus, the competent medical evidence does not support the 
Veteran's contentions as to the onset of her GERD.  Absent 
competent medical evidence relating the Veteran's GERD to her 
military service, her claim must be denied.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for GERD.  Therefore, her claim must be denied.

  
ORDER

Service connection for GERD is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


